Beck, J.,
dissenting. — I. Section 51 of Chapter 172, Acts Ninth Grenl. Ass., providing for a system of common schools, prescribes that “ All contracts with teachers shall be in writing; * * * * * and shall be signed by the sub-director and teacher and be approved and filed with the president before the teacher enters upon the discharge of his duty.” This provision prescribes the mode in which a school district organized and existing under the laws of the state shall bind itself by contract for the employment of a teacher. The rule of law is, if the statute prescribes the mode in which a corporation shall contract, neither the corporation nor the party dealing with it is bound by a contract made in any other mode. Head & Amory v. The Providence Ins. Co., 2 Cranch, 127; Angel and Ames on Corporations, §§ 253, 253a; .Dillon on Municipal Corporations, § 373, and authorities cited.
The statute above cited requires contracts made by school districts with teachers to be in writing and to be signed by the school officer and by the teacher.
II. It is also claimed in the foregoing opinion that defendant is bound by the contract because its act of paying the plaintiff for the time he served and permitting him to teach, ratifies the contract. In support of this position Athearn v. *447Ind. Dist. Millersburg, supra, is cited. In that case it was held where a contract in writing with a teacher had been entered into by officers of the school district, that is by the directors individually and not acting as a board, that such a contract would be ratified by payment of the teacher and by permitting him to perform his part of the contract. The. ■ contract was in writing, and a question was raised as to the authority of the officers to execute it. If it had been executed by the officer empowered so to do, it would have been binding upon the district. It was held that even though the power in the officers was wanting to execute the contract as individ uals, the school distri et might become bound by ratifying it. The district was empowered to contract in waiting; the instrument in suit complied with the law in form. Its due exécution only was wanting. The act of ratification supplied the execution, and with it the instrument became binding.
In the case before us the contract is not in writing. The defendant is forbidden by law to bind itself in that manner. If it should be held that defendant may ratify the contract, it may thus contract in a manner not authorized by the statute. If the ratification he effective, it is of a verbal contract, which defendant cannot make. Certainly the ratification, as it is called, can give to defendant no new powers. It had .no power to make a verbal contract; the power to do this is not created by the act called ratification. The verbal contract, hot being such as the law authorizes defendant to make, is not binding — is a nullity. The act, which it is claimed makes it valid, must have the effect to create or confer power if the contract is thereby valid. This cannot be claimed.
In Athearn v. Ind. Dist. of Millersburg we held that a school district may ratify a contract in writing which it has power to make but is defectively executed. In this case we hold that it cannot, by its acts, ratify a verbal contract which it is forbidden to make. The distinctions in the principles involved and the facts of the cases are obvious.
III. The contract, not being in writing, does not bind the teacher, for the simple reason that it is not such a contract in form as defendant is empowered by law to' make. The *448defendant may bind itself only in the mode prescribed by the statute. See authorities cited supra. Plaintiff cannot complain if defendant treats the contract as wanting in validity. Defendant would have had no remedy had plaintiff abandoned the school at any time; it ought to have the like right to terminate plaintiff’s employment without liability.
For the reasons thus briefly given, I dissent from the conclusion reached by the majority of the court in the foregoing opinion.